Felton, J.
It was the intention of the legislature by acts codified (Code, §§ 22-409, 22-410, 22-411, 22-412 and 22-414) to provide under what circumstances any association of individuals could sue or be sued as an association; namely, that it must be incorporated or shall have entered the names of its trustees or officers, together with the name, style, and object of the association or society, on the records of the clerk of the superior court. The object of the record of the officers was to provide for the designation of representatives upon whom authorized service might be had, or who could institute legal proceedings in behalf of the society. The Code of 1933, § 22-414 (1910 § 2830), refers to § 22-412 (§ 2829). The Code, § 22-412, puts all societies in the same category. O’Jay Spread Co. v. Hicks, 186 Ga. 507 (195 S. E. 564) ; Wilkins v. Wardens &c. of St. Marks Church, 52 Ga. 351; Jones v. Watson, 63 Ga. 679; Thurmond v. Cedar Spring Baptist Church, 110 Ga. 816 (36 S. E. 221) ; Barbour v. Albany Lodge, 73 Ga. 474; Josey v. Union Loan, & Trust Co., 106 Ga. 608 (32 S. E. 628) ; Kelsey v. Jackson, 123 Ga. 113 (50 S. E. 951) ; Green v. Young Zion Baptist Church, 27 Ga. App. 572 (109 S. E. 517). An unincorporated labor union is such a society as is contemplated by the above-quoted sections of the Code, and is not subject to suit as an association of individuals, the suit not purporting to proceed against the members individually or as partners, and it not having been incorporated and net having had its name, style, objects, and the names of its trustees or officers recorded *27as required by law. It was not error for the court, on motion, to dismiss the instant suit as to the three defendant unicoas.
Decided May 21, 1938.
Irving 8. Nathan, for plaintiff.
FranTc Constangy, Joseph Jacobs, Pml E. Johnson, George B. Bush, for defendants.

Judgment affirmed.


Stephens, P. J., concurs. Sutton, J., concurs m the judgment.